Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of the claims
Claims 42-50 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) the use of natural salts and a natural sweetener which is fructose.  Fructose is disclosed in the specification in paragraph 0128. The products of claims 43-50 can all be natural products, such as orange juice which is a beverage as in claim 43, and a beverage as in claim 44, and a carbonated beverage which could be  mineral water from a well, as in claim 45,  and juice which is a food as in claim 46, and a concentrated sweetener could be honey as in claim 47, and fructose is a natural sweetener as in claim 48, and stevia is a natural sweetener as in claim 49 and the various types of rebaudiosides are found in stevia as in claim 50.  This judicial exception is not integrated into a practical application because it is a natural substance without significantly more.   The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no emerging or synergistic effect of the components is seen.  The components are natural ingredients used for their known function, i. e. sweetening effects and taste modulators.  The reference uses the claimed minerals to test the effects of sweeteners and salts on the tongue (abstract of Hutteau et al.).  
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42 - 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hutteau et al. (“Physiochemical properties of sweeteners in artificial saliva and determination of a hydrophobicity scale for some sweetener”). 
Hutteau et al. discloses a study using a saliva composition of salts and proteins and their influence on the properties of sweeteners. The composition contained a water structure containing salts, sugars, polyols and intense sweeteners in artificial saliva (abstract).   Findings as to the effects of KCL, NaCl and MgCl2 and CaCl2 were disclosed (abstract and Page 200, 2nd column under Results and Discussion).  The reference discloses that saliva A contains, in particularly, NaCl, KCl and CaCl2 in particular amounts ( page 200, under Artificial saliva, and “Results and Discussion, page 200, page 205, Conclusion) .  A sweetener, such as fructose or sucrose or artificial sweeteners can be used in solution with the mineral salts (page 201, under Physicochemical properties…, col. 2).  Hutteau et al. teaches that the salts of the saliva composition include: MgCl2, CaCl2 and optionally KCl2.  The cation present in MgCl2 is a magnesium ion that is represented as Mg2+ and the anion present is a chloride ion that is represented by Cl-.  Since a composition and its function cannot be separated, the teaching of MgCl2 reads on the specifically claimed first taste modulator.  The cation present in CaCl2 is a calcium ion that is represented as Ca2+ and there are two chloride ions that is represented by Cl-.  Since a composition and its function cannot be separated, the teaching of CaCl2 reads on the specifically claimed first taste modulator.  
It would be reasonable for one of skill in the art to expect that similar compositions function similarly, including that of MgCL2 and CaCl2, in particularly, as the third modulator K+ is only optionally required.  
Claim 42 differs from the reference in that the taste modulator composition “consists essentially of Mg, Ca”, and K (optionally)”and in the particular amounts of sweetener and taste modulators and in the use of NaCl .     MPEP 2111.03(III) already states that “The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. 
It is not known in this case, if the use of NaCl “affects the basic and novel characteristics” of the composition.  In addition, the claim is an open, comprising claim as in “A product comprising”, which does not exclude the use of NaCl.  Also, Applicants’ specification teaches that NaCl can be a taste modulator (0065). 
As to the amounts of caloric and non-caloric sweeteners in the composition.  Hutteau et al. discloses the use of a 10% solution of sweeteners in water and CaCl2   or 1% intense sweeteners  (Fig. 1 and fig. 3, ).   The reference discloses CaCl2 in aqueous solution in Table I.  T In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a product containing sweeteners and taste modulators, properties such as amounts of sweetener and taste modulators with Mg, Ca and K cations are important.  It appears that the precise ingredients as well as their proportions modulate the taste characteristics of the particular sweetening agents such as bitterness, aftertaste, licorice and metallic tastes, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   
The amount of other sweeteners depends on the type of sugars or sweeteners in the composition whose taste is being modulated. However, it is recognized by the Examiner that the purpose of Hutteau et al. was to determine physiochemical properties of sweeteners in artificial saliva and the influence of salts and proteins in saliva with sweeteners has been correlated such that the salts, such as KCl, NaCl, and MgCl2 modifies the type of hydration of sugars and polyols and has a detergent effect on sweet solutions. Nevertheless, while testing the artificial saliva which is equivalent to applicant’s taste modulator with the sugars, resulted in the product of Claim 42 as written, as to applicant’s salt concentrations although not expressed in mM units, applicants are reminded that the USPTO does not have any testing facilities to actually verify the solution chemistries and the artificial saliva and sweeteners, however  making a solution such as claimed by applicants having the artificial saliva composition as taught in Hutteau et al. would have been well within the purview of a the artisan familiar with solution chemistry absent criticality. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the composition comprising the taste modulators as in Hutteau et al. to include the amounts necessary for the purpose of the composition (See MPEP 2144.07) because the teaching by Hutteau et al.  imparts the reason for obviousness which was that the claimed taste modulators were used  to modulate sweeteners in the  artificial salvia composition of the reference, and since it was known to modulate the taste of sweeteners, there would have had a reasonable expectation of success in using the taste modulators as disclosed in the reference to modulate the taste of sweeteners in various products.   
	Claim 43 requires that the product is a beverage or food or nutraceutical or a concentrated sweetener.  Hutteau et al. teaches a saliva, which contains electrolytes as noted in the “Artificial saliva” section of the reference on page 200.  Official Notice is taken that, absent evidence to the contrary, electrolytic solutions are known in beverages, such as sports drinks.  Therefore, it would have been obvious to use known electrolytes for their known function of affecting the taste of sweeteners in beverages as shown by Hutteau et al.  and their function of regulating various functions, such a hydration and blood acid balance in the body.  
	Claim 44 requires that the product is a beverage and claim 45 that it is a carbonated beverage.  However, such products are known types of beverages, which would have been within the skill of the ordinary worker to add electrolytes, especially since they are commonly used in sports drinks.  
	Beverages as above are of course foods, as in claim 46, and foods are commonly fortified with the claimed minerals (electrolytes), and would have performed the same function of modulating taste depending on the ingredients in the food. 
	Claim 47 is to a concentrated sweetener, and claim 48 to various types of sweeteners, and claim 49 to natural HP sweeteners, and claim 50 to rebaudiosides of stevia.  However, the reference discloses the effects of saliva salts as claimed on the physiochemistry of sugars and polyols, in particularly CaCl2 (page 200, last paragraph, 2nd column).  Saliva A contained 1% of saliva salts and sugars, polyols and artificial sweeteners  (page 201, 2rd paragraph,Physiochemical properties).  Therefore, as it was known to make compositions with artificial sweeteners, in particularly, and it was known to modulate the taste of sweeteners as disclosed by Hutteau et al. , it would have been obvious to use the electrolytes in compositions with the claimed sugars and sweeteners  in order to improve the taste of the sweeteners.    

ARGUMENTS
Applicant's arguments filed 7-17-2022 have been fully considered but they are not persuasive. 
Applicants argue as to the 101 rejection, Products of nature that the concentration of the minerals or the sweetener, fructose claimed have not been shown to be the same as those in nature.  Applicants are reminded that the USPTO does not have any testing facilities to actually verify the solution chemistries and the concentration of minerals and fruit.  
Applicants argue that it has not been shown that any non-caloric sweetening agent is present in the claimed amounts in nature.  However, fructose is considered to be a caloric sweetener which is found commonly in fruit.  
As to the concentration of minerals, nothing has been provided that these small amounts are not found in nature, since the Patent Office does not have the facilities to do so.  Minerals are often found in fruits in vegetables in small amounts.  
Hutteau does disclose the claimed taste modulators in the claimed concentrations (see above) and the composition  claimed only needs to disclose the ingredients.  
Applicants argue that the claimed taste modulators do not occur in the claimed concentration with a sweetener.  This is not seen as fruit contains natural sugars such as fructose and minerals. (see any composition of foods table). 
Applicants argue that the minerals in the  electrolytic solution of saliva are not within the claimed ranges and that saliva A or B do not contain magnesium.  This is not seen as applicants’ table discloses a concentration of 3.00 mM of calcium and for potassium a concentration of 6.4 and nothing for magnesium.  However, the reference discloses on page 3 the use of Saliva A containing K and Mg and Ca in a mixture of 1% of the minerals (page 3, 2nd col. , first paragraph under Physicochemical properties of sweeteners I artificial saliva).   
              Applicants argue that there is no teaching from water mobility possibly affecting the sweet response,  so as to modify the reference with an expectation of success.  However, Applicants have a composition which has been disclosed above (page 3, 2nd col. , first paragraph under Physicochemical properties of sweeteners in  artificial saliva).   
        The reason to modify the reference as to amounts is that Hutteau teaches using the claimed salts in a solvent to find how salts and protein influence the properties of sweeteners (abstract, lines 1-5).   It would have been obvious to change their concentration to see how various amounts of such minerals affect sweeteners because that is the purpose of the study.  Applicants are making any and all types of products containing known minerals that are disclosed as affecting any and all  properties of sweeteners (claim 42).   Therefore, such a composition of minerals and sweeteners in the claimed amounts has been disclosed above. 
	Applicants argue that there is no clear teaching from the data where sweetness properties and sensory properties vary at different salt concentrations.  Applicants claim a range, and points within that range have been disclosed.    
	Applicants argue that Hutteau does not contain magnesium, however, it is seen that the reference does disclose such,  as above.  
Applicants argue that the different salts and concentrations are not recognized as a result of their concentrations relating to sensory properties.  However, in re Boesch was used to show that it was within the skill of the ordinary worker to vary amounts of ingredients to achieve a particular results.  Here the reference was using minerals to determine how they affected various types of sweeteners.  To quote the abstract “the influence of salts and proteins …on physicochemical properties of sweeteners is studied”.  Applicants are not claiming a process of how to modulate a sensory property as a function of varying concentrations of specific salt or a combination of salts.  Applicants are claiming a product containing particular concentrations of salts and amounts of sweeteners.  
Further, as to amounts of the ions, which are very tiny, K and calcium have been shown  as being within the claimed amounts.  Hutteau discloses magnesium and K and Ca, to be used in a 1% solution as above.  Magnesium was not included in Applicants’ calculations even though it has been disclosed in a 1 % solution in the reference.  In addition, it would have been obvious to vary the amounts of minerals, in order to find out there affects on sweeteners, since the reference is to such a problem.  
	As to motivation to modify, there is no reason to modify if the amounts have been disclosed or reasons given why they could be a particular amount.  
Hutteau does not need to teach anything but the composition and why it would have been obvious to vary it. 
	Hutteau does disclose the use of the 3 minerals in a one % solvent as above.  The particular amounts have been discussed as above.   
It is seen that the reference to Hutteau does disclose the claimed composition and reasons to vary it.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        HFH 10-14-2022